1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar Number 13644
     CHRISTOPHER BURTON
3    Assistant United States Attorney
     Nevada Bar Number 12940
4    501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
5    PHONE: (702) 388-6336
     FAX: (702) 388-5087
6    Christopher.Burton4@usdoj.gov
     Attorney for the United States of America
7

8                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
9
      UNITED STATES OF AMERICA,                          Case No. 2:18-cr-00238-RFB-CWH
10
                             Plaintiff,                  Stipulation to Continue the
11                                                       Response and Reply to the Defendant’s
                  vs.                                    Motion to Suppress (Second Request)
12
      NICHOLAS LEWIS,
13
                             Defendant.
14

15          IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.

16   TRUTANICH, United States Attorney, and CHRISTOPHER BURTON, Assistant United

17   States Attorney, counsel for the United States of America, and WILLIAM TERRY, ESQ., and

18   YI LIN ZHENG, ESQ., counsel for Defendant NICHOLAS LEWIS, that the deadline for the

19   response to the Motion to Suppress Evidence, currently scheduled for January 28, 2019, and the

20   deadline for the reply, currently scheduled for February 4, 2019, be continued for sixty days.

21          IT IS STIPULATED AND AGREED, that the government shall have to and including

22   March 28, 2019, to file any response to the pending Motion to Suppress.

23          IT IS FURTHER STIPULATED AND AGREED, that the defendant herein shall have

24   to and including April 4, 2019, to file any reply in support of the Motion to Supress.



                                                     1
1           This stipulation is entered into for the following reasons:
2           1.     Counsel for the government has extended an offer to resolve the case short of
3    litigating the pending Motion to Suppress and Lewis has indicated he will accept the offer. The
4    parties need additional time to finalize the proposed negotiation and put the matter on for a
5    change of plea, which would render the pending Motion to Suppress moot.
6           2.     If the parties fail to resolve the case through negotiation, the additional time is
7    necessary for the parties to prepare the written pleadings and litigate the Motion to Suppress.
8           3.     The parties agree to the continuance.
9           4.     The defendant is currently released on conditions pending trial and does not object
10   to a continuance.
11          5.     This is the second stipulation to continue the pleadings deadline filed herein.
12

13   DATED this 28th day of January, 2019.
14                                                              Respectfully submitted,
15                                                              NICHOLAS A. TRUTANICH
                                                                United States Attorney
16

17
             //s//                                                      //s//
18   WILLIAM TERRY, ESQ.                                        CHRISTOPHER BURTON
     YI LIN ZHENG, ESQ.                                         Assistant United States Attorney
19   Counsel for Defendant
     NICHOLAS LEWIS
20

21

22

23

24



                                                     2
1

2                        UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA
3
                                     -oOo-
4
      UNITED STATES OF AMERICA,                              2:18-cr-00238-RFB-CWH
5
                             Plaintiff,
6
                  vs.                                       ORDER
7
      NICHOLAS LEWIS,
8
                             Defendant.
9

10          Based on the pending Stipulation of counsel, and good cause appearing therefore, the
11   Court finds that:
12          1.     Counsel for the government has extended an offer to resolve the case short of
13   litigating the pending Motion to Suppress and Lewis has indicated he will accept the offer. The
14   parties need additional time to finalize the proposed negotiation and put the matter on for a
15   change of plea, which would render the pending Motion to Suppress moot.
16          2.     If the parties fail to resolve the case through negotiation, the additional time is
17   necessary for the parties to prepare the written pleadings and litigate the Motion to Suppress.
18          3.     The parties agree to the continuance.
19          4.     The defendant is currently released on conditions pending trial and does not object
20   to a continuance.
21          5.     This is the second stipulation to continue the pleadings deadline filed herein.
22          For all of the above-stated reasons, the ends of justice would best be served by a
23   continuance of the deadlines for the government’s response and the defendant’s reply to the
24   pending Motion to Suppress.


                                                     3
1                                                ORDER
2           IT IS THEREFORE ORDERED, that the government shall have to and including March
3    28, 2019, to file any and all responsive pleading to the Motion to Suppress.
4           IT IS FURTHER ORDERED, that the defendant shall have to and including April 4,
5    2019, to file any replies in support of the Motion to Suppress.
6
           8th day of February, 2019.
     DATED ____
7

8                                             _______________________________________
                                              THE HONORABLE RICHARD F. BOULWARE II
9                                             UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                     4
